TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00062-CR
NO. 03-06-00063-CR

NO. 03-06-00064-CR

NO. 03-06-00065-CR



Jason Vidal, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 00-2643, 00-2644, 995247 & 995391, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
The court reporter's request for additional time to file the record in these appeals is
granted.  Mr. Joel Silva, the court reporter for the 331st District Court, is ordered to file the
reporter's record no later than February 2, 2007.  See Tex. R. App. P. 37.3(a)(2).
It is ordered January 23, 2007.

Before Chief Justice Law, Justices Puryear and Henson
Do Not Publish